 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Lisa Schauwecker, et al.,                          No. CV-18-01062-PHX-DWL (ESW)
10                  Plaintiffs,                         ORDER
11   v.
12   State of Arizona, et al.,
13                  Defendants.
14
15          Pending before the Court is the parties’ Stipulation for Extension of Time for
16   Defendant Caldera to Disclose the Identity of His Expert Witness (Doc. 98). Defendant
17   Caldera requests that the Court extend again the deadline for disclosure of expert witnesses.
18          The Court issued its Case Management Order (Doc. 26) on August 1, 2018.
19   Defendants’ expert witness disclosure deadline was set for May 24, 2019 (Id. at 3). On
20   May 16, 2019, the Court extended Defendants’ expert witness disclosure deadline to June
21   7, 2019 for good cause shown (Doc. 93 at 1). The Court denied the parties’ request to stay
22   the deadlines in this case pending resolution of additional dispositive motions (Doc. 96).
23          The Court has broad discretion in supervising the pretrial phase of litigation. See
24   Zivhovic v. Southern California Edison Co., 302 F.3d 1080 (9th Cir. 2002). Under Rule
25   16(b) of the Federal Rules of Civil Procedure, a district court is required to establish a
26   schedule that sets pretrial deadlines. A Rule 16 scheduling order may be “modified only
27   for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). This is because
28   “[a] scheduling order is not a frivolous piece of paper, idly entered, which can be cavalierly
 1   disregarded by counsel without peril.” Johnson v. Mammoth Recreations, Inc., 975 F.2d
 2   604, 610 (9th Cir. 1992) (citation and internal quotations marks omitted). “Disregard of the
 3   order would undermine the court’s ability to control its docket, disrupt the agreed-upon
 4   course of the litigation, and reward the indolent and the cavalier.” Id. Rule 16(b)’s ‘good
 5   cause’ standard primarily considers the diligence of the party seeking the amendment. Id.
 6   at 609. If the movant “was not diligent, the inquiry should end.” Id. “Moreover,
 7   carelessness is not compatible with a finding of diligence and offers no reason for a grant
 8   of relief.” Id.
 9          If a pretrial schedule cannot be met despite the diligence of the party seeking an
10   extension of time, the Court may modify its scheduling order. See MILLER & KANE,
11   FEDERAL PRACTICE AND PROCEDURE § 1522.1 at 231 (2d ed. 1990) (good cause
12   means scheduling deadlines cannot be met despite party’s diligence). Prejudice to the
13   opposing party may supply additional reasons to deny an extension, but the focus of the
14   inquiry is on the moving party’s reasons for seeking modification. Johnson, 975 F.2d
15   at 609. “Parties must understand that they will pay a price for failure to comply strictly
16   with scheduling and other orders[.]” W o n g v. Regents of the Univ. of Cal., 410 F.3d
17   1052, 1060 (9th Cir. 2005).
18          The parties state no cause at all for further extension of Defendant Caldera’s expert
19   witness disclosure deadline, much less good cause. No due diligence has been shown, and
20   the inquiry ends.
21
            Therefore,
22
23          IT IS ORDERED denying without prejudice the parties’ Stipulation for Extension

24   of Time for Defendant Caldera to Disclose the Identity of His Expert Witness (Doc. 98).

25          Dated this 29th day of July, 2019.
26
                                                       Honorable Eileen S. Willett
27                                                     United States Magistrate Judge
28


                                                 -2-
